DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
The Amendments and Remarks filed 27 August 2021 in response to the Office Action of 27 April 2021 is acknowledged and have been entered.  Claim 55 has been cancelled. Claims 1, 53 and 54 are amended. Claims 1, 5, 9, 10, 12-13, 15, 24-25, 31-32, 49, 53-54, 56-58, and 68-71 are under examination on the merits.
Any rejection or objection not reiterated herein has been overcome by Applicant’s amendments and/or arguments.

Information Disclosure Statement

The information disclosure statement filed 3/17/2022 has been considered. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	  
Claims 1, 5, 49, 53, 56, 68-70 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 6,228,590 B1) in view of Cereghino (Cereghino and Cregg, 2000. FEMS Microbiology Reviews 24: 45-66) and as evidenced by Achmuller (US 2018/0079788 A1) and XM_002491310.1 (ACCESSION   XM_002491310, 2017. Komagataella phaffii GS115 Non-essential subunit of Sec63 complex (Sec63p, Sec62p, Sec66p and Sec72p) (PAS_chr2-1_0448), partial mRNA).  This is a new rejection necessitated by Applicants’ amendments.
Regarding claim 1, 53 and 68-70, Baker teaches yeast cells that are deficient in the post-translational translocation pathway, but still retain co-translational pathway secretion are a preferred host for transformation with DNA containing a coding sequence of a mammalian peptide ligated to DNA encoding the reporter protein [col.3, lines 13-15].  Baker teaches yeast cells which comprises a siren-sequence post-translational translocation deficient allele, sec72 allele, of a gene encoding a post-translational translocation pathway protein, thereby teaching Pichia Pastoris [col. 7, lines 46-50].  Baker further teaches that those yeast cells are transformed with DNA obtained by the ligation of mammalian recombinant DNA library to DNA encoding the reporter protein lacking a functional native signal peptide, for their ability to secrete the reporter protein (expression of a recombinant protein) [col. 3, lines 1-5].  Baker teaches DNA encoding a signal sequence/reporter protein for positive reporter secretion [col. 3, lines 13-26].
Regarding claim 56, Baker teaches detecting secreted proteins in cell cultures.
Achmuller teaches Pichia pastoris genomic DNA fragment, SEQ ID NO: 96 which comprises 100% of SEQ ID NO: 1 (nucleotides 830324-829737).  
Regarding claim 5, XM_002491310.1 teaches a polypeptide sequence with 100% identity to SEQ ID NO: 2 of the Sec63 complex which comprises sec72.  
Baker does not explicitly teach or suggest that the microorganism expresses a recombinant protein comprising a secretion signal peptide derived from yeast.  Baker does not teach or suggest the α-mating factor (α-MF) secretion signal.  Baker does not teach or suggest that the recombinant protein comprises a silk-like polypeptide.
Cereghino teaches that Pichia pastoris has developed into a highly successful system for the production of a variety of heterologous proteins because of its ability to produce foreign proteins at high levels, either intracellularly or extracellularly; and its capability of performing many eukaryotic posttranslational modifications, such as glycosylation, disulfide bond formation and proteolytic processing [abstract]. Cereghino teaches that yeast secretes only low levels of endogenous proteins and that secreted heterologous protein constitutes the vast majority
of total protein in the medium [pg. 52, col. 1, paragraph 4].  Cereghino teaches vectors that are in frame fusions of the foreign proteins and the secretion signals of S. cerevisiae α-mating P. pastoris vectors, researchers can clone a foreign gene in frame with sequences encoding either the native signal, the S. cerevisiae α-factor prepro peptide, or the P. pastoris acid phosphatase (PHO1) signal for foreign protein secretion in yeast [pg. 52, col. 1, paragraph 4].  Cereghino teaches that, while the S. cerevisiae α-MF prepro signal sequence is the classical and most widely used secretion signal, it is a better secretion signal for expression in P. pastoris than the leader sequence of the native heterologous protein [pg. 52, col. 2, paragraph 2].
Regarding claim 49, Cereghino teaches a complete list of heterologous proteins expressed successfully in P. pastoris, which includes spider dragline silk protein [Table 3].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism of Baker, as evidenced by Achmuller and XM_002491310.1, to express either a secretion signal peptide native to P. pastoris (PHO1) or the α-MF secretion signal sequence of S. cerevisiae as taught by Cereghino.  This modification would amount to a simple substitution of the signal sequence of Baker for the PHO1 or the α-MF secretion signal sequence of Cereghino.  One of ordinary skill would be motivated to make this modification for the advantage of secreting foreign proteins in yeast given that both sequences were known in the art for facilitating protein secretion.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism as taught and suggested by Baker, Cereghino, Achmuller, and XM_002491310.1 to include the spider dragline silk protein of Cereghino.  This modification would amount to a simple substitution of the recombinant reporter protein of Baker for the spider dragline silk protein of Cereghino.  One of ordinary skill .

Claims 9, 12, 13, 24 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Cereghino and as evidenced by Achmuller as applied above for claims 1, 5, 49, 53, 56, 68-70, and further in view of Feldheim (Feldheim et al. 1994, The Journal of Cell Biology, Volume 126, Number 4, 935-943), Delic (Delic et al. 2014. Antioxidants & Redox Signaling Volume 21, Number 3) and Jiang (Jiang et al. 2008. The Journal of Cell Biology, Vol. 180, No. 6, 1149–1161).
Regarding claims 9, 12, 13, 24 and 57-58 the teachings of Baker, Cereghino, Achmuller, and XM_002491310.1 are discussed above, as applied to claims 1, 5, 49, 53, 56, 68-70, and similarly apply to claims 9, 12, 13, and 24 and 57-58. 
Baker teaches a trimeric Ssh1p complex of Ssh1p, Sbh2p, and SSs1p that can be used by the cell to achieve co-translational translocation across the ER membrane, i.e., translocon complex [col.8, line 67-col. 9, line 2].  Baker teaches that, in both yeast and mammal cells, the secretion of proteins include targeting and translocation of nascent polypeptides across the ER occurs by two pathways: the co-translational pathway and the post-translational pathway [Col.8, lines 50-67].  Baker teaches that in the co-translational pathway, a signal recognition particle (SRP) bind a signal sequence from the peptide emerging from the ribosomal complex, pauses translocation, and binds to a SRP receptor (SR) that is attached to a translocon, a multi-subunit complex [Col.8, lines 50-67].  Baker further teaches that there are two independent complexes in this pathway, a Sec61p complex (consisting of Sec61p, Sbh1p and Sss1P) and a Ssh1p complex (consisting of Ssh1p, Sss1p, and Sbh2p) [Col.8, lines 50-67].  Baker teaches that the post-translational, SRP-independent translocation pathway is believed to be mediated  [col. 10, lines 1-19]. The transformed cells are then selected or preferably screened for their ability to secrete the reporter protein [col. 10, lines 1-19].
Baker, Cereghino, Achmuller, and XM_002491310.1 do not teach or suggest a recombinantly expressed SSH1 translocon complex which is expressed from a recombinant SSH1 gene, a recombinant SSS1 gene, and a recombinant SBH2 gene that comprises an SSH1 protein, an SSS1 protein, and an SBH2 protein.  Baker, Cereghino, Achmuller, and XM_002491310.1 do not teach or suggest a cell culture with an improved strain growth rate and fermentation performance under standard cell culture conditions as compared to a cell culture that does not comprise a recombinantly expressed SSH1 gene and translocon complex.  
Feldheim teaches that a sec72 null mutant accumulates a subset of secretory precursors in vivo [abstract].  Feldheim teaches that the Sec72p may be involved in signal peptide recognition for a defined subset of leader peptides, or Sec72p may increase the efficiency of transfer of unusual or “difficult" secretory precursors to the translocation, suggesting that sec72 
Delic teaches that overproduction of recombinant proteins has repeatedly been shown to overload the ER folding and secretion capacity of various eukaryotic host organisms, resulting in the accumulation of misfolded or unfolded proteins [pg. 419, col. 1, para 3].  Delic teaches that ER stress as a consequence, which reduces the productivity of biotechnological production processes and several engineering strategies have been applied to increase the secretory capacities of the host cells [pg. 419, col. 1, para 3].
Jiang teaches the ability to express all three subunits of the Ssh1p complex (Ssh1p, Sbh2p, and Sss1p) from a single high-copy plasmid and demonstrates that the overexpression of the Ssh1 complex reduces growth defects in cells expressing a mutant SR, which is necessary for the co-translational targeting pathway [pg. 1150, col. 1, para 2 and col.2, para 2].  
Regarding claims 57, Jiang teaches that yeast strains that lack the Ssh1 translocon have a minor growth defect on rich (YPD) media thereby teaching that expressing the Ssh1 translocon complex improves growth rates in comparison to cells that does not comprise a recombinantly SSH1 translocon complex [pg. 1150, col.1, paragraph 4].
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism as taught and suggested by Baker, Cereghino, Achmuller, and XM_002491310.1 with the recombinantly expressed SSH1 translocon complex expressing the all three subunits of the Ssh1p complex (Ssh1p, Sbh2p, and Sss1p) of Jiang. A skilled artisan would have been motivated to make this modification for the advantage of improving cells growth rates and preventing the accumulation of secretory precursors in vivo, a phenotype of sec72 null cells, thereby eliminating ER stress from the accumulation of misfolded or unfolded proteins in the ER when looking to overexpress and produce recombinant 
Regarding claim 58, it would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that the modified microorganism as taught and suggested by Baker, Cereghino, Achmuller, and XM_002491310.1 would have improved yield or specific productivity of recombinant protein under standard cell culture conditions as compared to a cell culture of otherwise identical microorganisms that comprises a functional sec72 gene and does not comprise a recombinantly expressed SSHI translocon complex, wherein each microorganism has the same number of copies of recombinant silk polypeptide genes.  This recognition would from the combined teachings of Baker, Cereghino, Feldheim, and Delic and Jiang who teach and suggest that yeast cells deficient in the post-translational translocation pathway protein, sec72, are better for the secretion of recombinant proteins.  Baker, Cereghino, Feldheim, and Delic and Jiang further teach that yeast cells that lack the SSH1 translocon complex have reduced growth rate that can be overcome by overexpression of the SSH1 translocon complex as disclosed by Jiang.  Cereghino teaches that fermentation growth is especially important for secreted proteins.  Therefore, it would be obvious to a skilled artisan .
	
Claims 10, 15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Baker, in view of Cereghino, Feldheim, Delic, and Jiang and as evidenced by , Achmuller and XM_002491310.1 as applied above for claims 1, 5, 9, 13, 24, 49, 53, 56-58, and 68-70; and further in view of Schutter (Schutter et al. 2009. Nature Biotechnology vol.27: 6).
The teachings of Baker, Cereghino, Feldheim, Delic, Jiang, Achmuller, and XM_002491310.1 are discussed above as applied to claims 1, 5, 9, 13, 24, 49, 53, 56-58, and 68-70 and similarly apply to claims 10, 15, and 25. 
Baker, Cereghino, Feldheim, Delic, Jiang, Achmuller, and XM_002491310.1 do not teach or suggest the specific polypeptide or polynucleotide sequence for the Ssh1p complex of Ssh1p, Sbh2p, and SSs1p to be SED ID NOs: 3-8.  
Schutter teaches that the P. pastoris genomic sequence has been deposited in the EMBL Nucleotide Sequence Database (Accession numbers FN392319–FN392325) [pg. 565, col.2, last paragraph].  The P. pastoris
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism as taught and suggested by Baker, Cereghino, Feldheim, Delic, Jiang, Achmuller, and XM_002491310.1 with a SSH1 translocon complex where the first polypeptide sequence (SSH1 protein) is SEQ ID NO: 4, a second polypeptide (SSS1 protein) is SEQ ID NO: 6, and a third polypeptide sequence is (SBH2) SEQ ID NO: 8; and wherein the SSH1 gene is SEQ ID NO: 3, the  SSS1 gene is SEQ ID NO: 5, or the SBH2 gene is SEQ ID NO: 7 as taught by Schutter.  These SEQ ID NOs merely refer to the known structures of these genes in P. pastoris and one skilled artisan would have been motivated to have chosen these structures since they were known sequences of P. pastoris.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Cereghino and as evidenced by Achmuller and XM_002491310.1 as applied above for claims 1, 5, 49, 53, 56, 68-70, and further in view of Callewaert (WO 2010/135678 A1).
The teachings of Baker, Cereghino, Achmuller, and XM_002491310.1 are discussed above as applied to claims 1, 5, 49, 53, 56, 68-70, and similarly apply to claims 31 and 32. 
Baker, Cereghino, Achmuller, and XM_002491310.1 do not teach or suggest that the activity of a YPS1-1 protease and a YPS 1-2 protease has been attenuated or eliminated; and wherein said YPS1-1 protease comprises a polypeptide sequence at least 95% identical to SEQ ID NO: 10, or wherein said YPS 1-2 protease comprises a polypeptide sequence at least 95% identical to SEQ ID NO: 12.
Callewaert teaches that a protease-deficient Pichia strain can be generated by inactivating at least one (i.e., one or more) protease-encoding genes as set forth in SEQ 0179 and SEQ 0181-0186, such that there is no functional protease produced from a disrupted gene 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the microorganism as taught and suggested by Baker, Cereghino, Achmuller, and XM_002491310.1 in order for the activity of both YPS1 and YPS2 protease of Callewaert to be been eliminated.  Callewaert’s teachings of inactivating more than one protease in the Pichia strain and the teachings of both the YPS1 and YPS2 protease polynucleotides would have motivated a skilled artisan to inactivate both for the advantage of allowing for more stable accumulation of heterologous proteins.  

Response to Arguments
Applicant argue that Baker does not teach the use of the modified yeast for its ability to secrete the reporter protein (or any other foreign peptide) per se.  Applicant also argues that there is nothing in Baker to suggest that disruption of a secretion pathway would improve secretion. 
Applicant’s argument has been considered and found not persuasive as applicant’s arguments are not commensurate in scope in what is begin claimed.  Applicant is claiming a microorganism that expresses a recombinant protein comprising a secretion signal peptide in which the activity of sce73 is eliminated.  Applicant is not claiming improved secretion of recombinant protein.  And Applicant appears to be attacking the references individually.  In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed above, Baker in combination with Cereghino. Achmuller, and XM_002491310.1 teaches a microorganism that expresses a recombinant protein comprising a secretion signal peptide and in which the activity SEC72 has been eliminated.
Applicant argues that Baker teaches a system for identifying signal sequences in mammalian peptides and the modification of Baker would cause all mammalian peptides to be secreted, thereby destroying the intended function of Baker.  Applicant also argues that the office has not provided any teachings in Baker that suggest that Baker’s system is advantageous for secretion.  
Applicant’s arguments have been considered and found unpersuasive.  Again, arguments are not commensurate in scope in what is begin claimed as applicant’s claims are not limited to increased secretion. Furthermore, the modification of Baker does not destroy Baker’s intended function as Baker teaches an improved way to detect genes encoding secreted proteins, and enhancing protein secretions, as the rejection states, would aid Baker in testing the method of improved identification. Furthermore, Baker teaches elimination of false positives by using yeast deficient for translocating siren-sequence/reporter protein fusion constructs because siren sequences are not authentic signal peptides [col. 2, line 55 – col.3, line 12].  Modification of Baker with the alpha-MF sequence is in line with Baker’s teaching since the alpha-MF sequence is not a siren-sequence and therefore will not generate false positives.  
Applicants argue that Applicant's claimed invention demonstrates unexpected results.  As discussed in the rejection above, Bakes teaches yeast strains with a deficient allele of a gene encoding sec72 and signal sequence/reporter protein fusion constructs for reporter secretion.  See, e.g., In re Huang, 100 F.3d 135,139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).	
Applicant argues that Feldheim, Delic, Jiang, and Callewaert all fail to remedy the deficiency of the combination of Baker with Cereghino and Achmuller.  This argument has been considered and is found not persuasive.  
As discussed above, Baker in combination with Cereghino, Achmuller, and XM_002491310.1 teaches a microorganism that expresses a recombinant protein comprising a secretion signal peptide in which the activity SEC72 has been eliminated for the advantage of secreting foreign proteins in yeast.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        

/NANCY J LEITH/Primary Examiner, Art Unit 1636